DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 27 is withdrawn due to the amendments filed 08/19/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 21 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (U.S. 2008/0101062 A1, prior art of record) in view of Tamura et al. (U.S. 2008/0073659 A1, herein after referred to as Tamura).
Regarding claim 21, Feng figures 1 and 2 shows a component comprising a light emitting semiconductor chip 205 (¶ [29]), wherein the semiconductor chip 205 comprises a layer arrangement 201,202,203,204 (¶ [27] referred to as 201) comprising a plurality of layers 201-204 comprising at least one p-conducting layer 202 (¶ [27]) and one n-conducting layer 203 (¶ [27]), the p-conducting layer 202 and the n-conducting layer 203 adjoin one another in an active zone 204 (¶ [27]), the active zone 204 is arranged in a first plane, the p-conducting layer 202 and the n-conducting layer 203 are arranged parallel to the first plane (see figures 1 and 2); the p-conducting layer 202 and the n-conducting layer 203 are arranged at opposite sides with respect to the first plane; a first electrical contact 216 (¶ [28]) is configured on the p-conducting side 202 of the layer arrangement 201 at a first side of the layer arrangement 201 of the semiconductor chip 205, a second electrical contact 216 (¶ [27]) is configured on the n-conducting side 203 of the layer arrangement 201, the semiconductor chip 205 comprises side faces arranged between the first side and the second side (top, bottom and side faces of the chip 205 from figure 1), wherein the side faces are arranged transversely to the first plane of the active zone; one of the side faces is an end side of the semiconductor chip 205; a substrate 213 (¶ [[30]) with a top side arranged transversely to the first plane of the active zone 204; the first side of the semiconductor chip 205 transitions into the second side via an end side (where the end side of the chip 205 is the bottom face on the substrate 213), the semiconductor chip 205 is secured by the end side on a substrate 213 (¶ [30]), the substrate 213 comprises a first 214 and second 214 (¶ [30]) further electrical contact (where the right side instance of 214 would be the first further contact and the left instance of 214 would be the second further contact), and the further electrical contacts 214 electrically conductively connect to the electrical contacts 216 of the semiconductor chip 205.
However Feng does not explicitly state “a second electrical contact is configured on the n-conducting side at a second side of the semiconductor chip, said second side being situated opposite the first side of the semiconductor chip with respect to the active zone, the first side and second sides are arranged at opposite sides with respect to the first plane of the active zone, wherein the first plane is between the first and the second side.”  
Tamura figure 1 shows a light emitting semiconductor chip comprising a second electrical contact 19 (¶ [71]) is configured on the n-conducting side (where layer 17 is the n-conducting layer ¶ [69]) at a second side of the semiconductor chip 11 (¶ [63] where the bottom side of the figure is the claimed second side), said second side being situated opposite the first side of the semiconductor chip 11 with respect to the active zone 16 (¶ [68] where the first side is the top of the figure), the first side and second sides are arranged at opposite sides with respect to the first plane of the active zone 16 (where the first plane runs into and out of the figure), wherein the first plane is between 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Feng to include a second electrical contact is configured on the n-conducting side at a second side of the semiconductor chip, said second side being situated opposite the first side of the semiconductor chip with respect to the active zone, the first side and second sides are arranged at opposite sides with respect to the first plane of the active zone, wherein the first plane is between the first and the second side.  The ordinary artisan would have been motivated to modify Feng for at least the purpose of improving the light extraction efficiency of the device by accurately controlling the positioning of the transparent electrode (Tamura ¶ [10]). Furthermore, it is well known in the art that LED device can have n-type and P-type electrodes on the same side (both on the top surface) or on the opposite side (one on top while other on the bottom) as shown in figures 3 and 1 of Tamura, respectively. Such electrodes configuration is conventional for the purpose of connectivity of device arrangement.  

Regarding claim 44, the device of claim 21, Feng shows wherein all side of the semiconductor chip 205 besides the end side that bears on the substrate 213 are covered by an encapsulation 208 (¶ [29]), and the encapsulation 208 is produced from a material that is transparent to the electromagnetic radiation of the semiconductor chip 205 (¶ [29]).

Claims 23, 24, 27 - 29, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (U.S. 2008/0101062 A1) in view of Tamura et al. (U.S. 2008/0073659 A1) as applied to claim 21 above and further in view of Hsieh (U.S. 2007/0267650 A1, prior art of record).
Regarding claim 23, the device of claim 21, Feng figures 1 and 2 shows wherein the further contacts 214 are arranged at a predefined distance only on a top side of the substrate 213, and the semiconductor chip 205 is arranged with the end side between the contacts 214, the first contact 214 is arranged laterally at a distance in front of the first side (right side) of the semiconductor chip 205 (see figure 1), the second contact 214 is arranged laterally at a distance in front of the second side (left side) of the semiconductor chip 205, the first contact 214 projects only from the top side of the substrate 213 a predetermined distance along the first side of the semiconductor chip 205, and the second contact 214 projects only from the top side of the substrate 216 a predetermined distance along the second side of the semiconductor chip 205; in the direction of the second end side of the semiconductor chip 205 arranged opposite the end side of the semiconductor chip and Tamura figure 1 shows where the first contact 12 (¶ [64]) and the second contact 19 are arranged at opposite sides with respect to the first plane of the active zone 15 (where Tamura figure 1 shows contacts located at opposite sides of the active layer 15). 
However Feng in view of Tamura does not explicitly state “the further contacts of the substrate comprise pins.” 
Hsieh figures 2B and 3 shows further contacts 220,230 (¶ [20]) of the substrate comprise pins 221 (¶ [20]), where the pins structure shown in Hsieh’s contacts 220,230 

Regarding claim 24, the device of claim 21, Feng figure 2 shows wherein the electrical contacts 216 of the semiconductor chip 205 electrically conductively connect to the further electrical contacts 214 of the substrate 213 via electrically conductive contact elements 215 , wherein the contact elements are a first and second contact ball 215 (¶ [30]); wherein the contacts 214 are arranged at a predefined distance only on a top side of the substrate 213, and the semiconductor chip 205 is arranged with the end side between the contacts 214, the first contact 214 is arranged laterally at a distance in front of the first side (right side) of the semiconductor chip 205 (see figure 1), the second contact 214 is arranged laterally at a distance in front of the second side (left side) of the semiconductor chip 205, the first contact 214 projects from the top side of the substrate 213 a predetermined distance along the first side of the semiconductor chip 205, and the second pin 214 projects from the top side of the substrate 216 a predetermined distance along the second side of the semiconductor chip 205, wherein the first and the second contact 214 are arranged at opposite sides with respect to the first plane of the active zone 204; wherein the first contact ball 215 directly contacts the first contact 216 and the first further contact 214, and the second contact ball 215 214 and the second contact 216; and Tamura figure 1 shows where the first contact 12 (¶ [64]) and the second contact 19 are arranged at opposite sides with respect to the first plane of the active zone 15 (where Tamura figure 1 shows contacts located at opposite sides of the active layer 15).
However Feng in view of Tamura does not explicitly state “the further contacts of the substrate comprise a first and a second pins.”  
Hsieh figures 2B and 3 shows further contacts 220,230 of the substrate 110 comprise a first and a second pin 221,231 (¶ [20]).  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Feng in view of Tamura to include the further contacts of the substrate comprise pins.  The ordinary artisan would have been motivated to modify Feng in view of Tamura for at least the purpose of contacting the semiconductor chip on one side of the substrate and allowing for said signals to be routed to the opposite side of the chip to ease the subsequent mounting step.

Regarding claim 27, Feng in view of Tamura shows the device of claim 21, but does not explicitly state “the semiconductor chip comprises on the end side an insulation layer; the insulation layer covers the layer arrangement in a lower region of the first side, and extends via a corner region of the layer arrangement on the end side of the semiconductor chip, a first contact pad is provided on the insulation layer, the first contact pad proceeds from the first contact laterally via the corner region of the insulation layer to the end side of the insulation layer and connects to a first further contact, a second contact pad is provided on the second side of the semiconductor chip 
Hsieh figure 1C shows wherein the semiconductor chip comprises on the end side an insulation layer 140; the insulation layer 140 covers the layer arrangement 160 in a lower region of the first side (where layer 140 extends between the first and second sides of the device), and extends via a corner region of the layer arrangement 160 on the end side of the semiconductor chip 102, a first contact pad 120 is provided on the insulation layer 140, the first contact pad proceeds from the first contact 170 laterally via the corner region of the insulation layer to the end side of the insulation layer 140 and connects to a first further contact (portion of element 120 located on the bottom of the substrate for further connection), a second contact pad 130 is provided on the second side of the semiconductor chip 102 along the second side of the semiconductor chip 102, and the second contact pad 130 proceeds from the second contact 180 of the semiconductor chip 102 along the second side of the semiconductor chip 102 to a second further contact (portion of element 130 on the bottom of the substrate).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Feng in view of Tamura to include the semiconductor chip comprises on the end side an insulation layer; the insulation layer covers the layer arrangement in a lower region of the first side, and extends via a corner region of the layer arrangement on the end side of the semiconductor chip, a first contact pad is provided on the insulation layer, the first contact pad proceeds from the first contact laterally via the corner region of the insulation layer to the end side of the insulation layer and connects 

Regarding claim 28, the device of claim 21, Feng figure 1 shows solder material 215 (¶ [30]) is arranged between the contact pads 216 of the semiconductor chip and the further contacts 214 of the substrate 213, the solder material 215 produces the electrical connection between the contact pads 216 and the further contacts 214, and the solder material 215 secures the semiconductor chip 205 at the substrate 213.
However Feng in view of Tamura does not explicitly state “the semiconductor chip comprises on the end side an insulation layer; the insulation layer covers the layer arrangement in a lower region of the first side of the semiconductor chip, and extends via a corner region of the layer arrangement on the end side of the semiconductor chip, a first contact pad is provided on the insulation layer, the first contact pad proceeds from the first contact laterally along an outer side of the corner region of the insulation layer parallel to the first side to the end side of the insulation layer and connects to a first further contact, a second contact pad is provided on the second side of the semiconductor chip along the second side of the semiconductor chip, and the second contact pad proceeds from the second contact of the semiconductor chip along the second side of the semiconductor chip to the end side of the semiconductor chip, 
Hsieh figure 1C shows wherein the semiconductor chip comprises on the end side an insulation layer 140; the insulation layer 140 covers the layer arrangement 160 in a lower region of the first side of the semiconductor chip 102 (where layer 140 extends between the first and second sides of the device), and extends via a corner region of the layer arrangement 160 on the end side of the semiconductor chip 102, a first contact pad 120 is provided on the insulation layer 140, the first contact pad 120 proceeds from the first contact 170 laterally along an outside of the corner region of the insulation layer 140 parallel to the first side to the end side of the insulation layer 140 and connects to a first further contact (portion of element 120 located on the bottom of the substrate for further connection), a second contact pad 130 is provided on the second side of the semiconductor chip 102 along the second side of the semiconductor chip 102, and the second contact pad 130 proceeds from the second contact 180 of the semiconductor chip 102 along the second side of the semiconductor chip 102 to the end side of the semiconductor chip 102, wherein an edge section of the second contact pad 130 is arranged on the end side of the semiconductor chip 102 (see figure 1C), wherein the edge section of the second contact pad 130 is connected with to a second further contact (portion of element 130 on the bottom of the substrate 110).  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Feng in view of Tamura to include the semiconductor chip comprises on the end side an insulation layer; the insulation layer covers the layer arrangement in a 

Regarding claim 29, Feng in view of Tamura shows the device of claim 21, but does not explicitly state “wherein the further electrical contacts of the substrate comprise electrically conductive through holes, and the through holes are led from a top side of the substrate to an underside of the substrate.”
 Hsieh figure 1C shows wherein the further electrical contacts 120,130 of the substrate 110 comprise electrically conductive through holes, and the through holes are led from a top side of the substrate 110 to an underside of the substrate.  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Feng in view of Tamura to include wherein the further electrical contacts of the substrate 

Regarding claim 42, the device of claim 24, Feng in view of Tamura and Hsieh shows wherein the first contact ball 215 directly contacts the first contact 216 and the first pin 214 (see rejection of claim 24, where Hsieh shows the pin structure) at a given distance from the top surface of the substrate 213, and the second contact ball 215 directly contacts the second pin 214 (see rejection of claim 24, where Hsieh shows the pin structure) and the second contact 216 at a given distance from the top surface of the substrate 213.

Claims 26 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (U.S. 2008/0101062 A1) in view of Tamura et al. (U.S. 2008/0073659 A1) as applied to claim 21 above and further in view of Oh et al. (U.S. 20160300988 A1, prior art of record and hereinafter referred to as Oh’16).
Regarding claim 26, the device of claim 21, Feng figure 1 shows wherein the semiconductor chip 205 connects to a surface of the substrate 213 via a connection material 215, the connection material 215 directly contacts the first side face and the second side face of the semiconductor chip 205, the first 216 and second 216 contact of the semiconductor chip 205 are arranged above the connection material 215.  

Oh’16 figures 6, 13, and 16 shows a light emitting semiconductor chip comprising a connection structure comprising the connection material 31 directly contacts the top side of the substrate 20 (¶ [52]) the first contact 11 of the semiconductor chip is connected via a first conductor track 112b (¶ [146]) to the first further contact 21 of the substrate 20, the first conductor track 112b is arranged on the surface of the connection material 31, the second contact 12 (¶ [53]) of the semiconductor chip is connected via a second conductor track 112b to the second further contact 22 (¶ [68]) of the substrate 20, the second conductor track 112b is arranged on the surface of the connection material 31 (where figure 16 shows a single connection structure however the structure could be applied to both connection structures 11,12 shown in figure 13).  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Feng in view of Tamura to include the connection material directly contacts the top side of the substrate; the first contact of the semiconductor chip is connected via a first conductor track to the first further contact of the substrate, the first conductor track is arranged on the surface of the connection material, the second contact of the semiconductor chip is connected via a second conductor track to the 

Regarding claim 41, the device of claim 21, Feng figure 1 shows wherein a first and a second material bump 215 of connection material are arranged on the substrate 213, the first bump 215 adjoins the first side of the semiconductor chip 205, the second bump 215 adjoins the second side of the semiconductor chip 205, the first contact 216 of the semiconductor chip 205 is arranged above the first bump 215, the second contact 216 of the semiconductor chip 205 is arranged above the second bump 215.
However Feng in view of Tamura does not explicitly state “a first conductor track composed of an electrically conductive material and embodied as an elongated strip is led from the first contact via a top surface of the first bump to an area of the further first contact of the substrate that is arranged beside the first bump, and a second conductor track composed of an electrically conductive material and embodied as an elongated strip is led from the second contact via a top surface of the second bump to the further second contact of the substrate that is arranged beside the second bump.”  
Oh’16 figures 6, 13 and 15 shows a light emitting semiconductor chip comprising a first 31 and a second material bump 32 (¶ [75]) of connection material, a first conductor track 112b composed of an electrically conductive material (¶ [146] where a metal layer is disclosed) and embodied as an elongated strip (see figure 6 where the plan view of the device is shown) is led from the first contact 11 via a surface of the first 31 to the further first contact 21 of the substrate 20 that is arranged beside the first bump 31, and a second conductor track 112b composed of an electrically conductive material is led from the second contact 12 via a surface of the second bump 32 to the further second contact 22 of the substrate that is arranged besides the second bump 32.  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Feng in view of Tamura to include a first conductor track composed of an electrically conductive material and embodied as an elongated strip is led from the first contact via a top surface of the first bump to an area of the further first contact of the substrate that is arranged beside the first bump, and a second conductor track composed of an electrically conductive material and embodied as an elongated strip is led from the second contact via a top surface of the second bump to the further second contact of the substrate that is arranged beside the second bump.  The ordinary artisan would have been motivated to modify Feng in view of Tamura for at least the purpose of preventing thermal stress damage to the device (Oh’16 ¶ [5]).

Claims 30, 31, 45, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (U.S. 2008/0101062 A1) in view of Tamura et al. (U.S. 2008/0073659 A1) as applied to claims 21 and 44 above and further in view of Oh et al. (U.S. 2015/0349225 A1, prior art of record).
Regarding claim 30, the device of claim 21, Feng shows wherein the further electrical contacts 214 of the substrate 213 comprise electrically conductive plated-through holes, the plated-through holes are led from a top side of the substrate 110 to 110 (where “plate-through hole” is a product by process limitation).  
However Feng in view of Tamura does not explicitly state “the plated-through holes are led from a top side of the substrate to an underside of the substrate; the substrate is configured as a carrier comprising two lead frame sections, the lead frame sections are embedded into a carrier material, and the lead frame sections constitute electrically conductive plated-through holes.”  
Oh figure 3 shows the through holes are led from a top side of the substrate 210 (¶ [53]) to an underside of the substrate 210, the substrate 210 is configured as a carrier comprising two lead frame sections 220a,220b (¶ [53]), the lead frame sections 220a,220b are embedded into a carrier material 210, and the lead frame sections 220a,220b constitute electrically conductive plated-through holes (where “electrically conductive plate-through hole” is a product by process limitation).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Feng in view of Tamura to include the substrate is configured as a carrier comprising two lead frame sections, the lead frame sections are embedded into a carrier material, and the lead frame sections constitute electrically conductive Feng-through holes.  The ordinary artisan would have been motivated to modify Feng in view of Tamura for at least the purpose of improving electrical connection between the lead frame and the LED as well as achieving uniform light distribution (Oh ¶ [14]).

Regarding claim 31, the device of claim 21, Feng in view of Tamura and Oh shows wherein the contacts 216 (244a from Oh) of the semiconductor chip 205 and the 214 (220a,220b from Oh) of the substrate 213 (210 from Oh) connect to one another via an electrically conductive adhesive 310 (from Oh).

Regarding claim 45, Feng in view of Tamura shows the device of claim 44, but does not explicitly state “wherein a conversion material is embedded into the encapsulation, which conversion material at least partially shifts the wavelength of the electromagnetic radiation of the semiconductor chip.”
Oh figure 3 shows a semiconductor device comprising wherein a conversion material 265 (¶ [71]) is embedded into the encapsulation 260 (¶ [71]), which conversion material 265 at least partially shifts the wavelength of the electromagnetic radiation of the semiconductor chip 240 (¶ [53]).  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Feng in view of Tamura to include wherein a conversion material is embedded into the encapsulation, which conversion material at least partially shifts the wavelength of the electromagnetic radiation of the semiconductor chip.  The ordinary artisan would have been motivated to modify Feng in view of Tamura for at least the purpose of achieving uniform light distribution (Oh ¶ [14]).

Regarding claim 46, Feng in view of Tamura shows the device of claim 21, but does not explicitly state “wherein the substrate comprises two leadframe sections, which are embedded into a carrier material, the carrier material constitutes mold material, the semiconductor chip is arranged with the end side between the leadframe sections on a top side of the carrier material, a first contact element is arranged between the first 
Oh figure 3 shows wherein the substrate comprises two leadframe sections 220a,220b, which are embedded into a carrier material 210, the carrier material 210 constitutes mold material (¶ [54]), the semiconductor chip 240 is arranged with the end side between the leadframe sections 220a,220b on a top side of the carrier material 210 (see figure 3), a first contact element 310 (¶ [53] similar to element 215 from Feng) is arranged between the first contact 244a (¶ [68] similar to contact 216 of Feng) of the semiconductor chip 240 and the further first contact 220a (214 from Feng), the first contact element 310 consists of an electrically conductive material (¶ [53]), the first contact element 310 produces an electrically conductive connection between the first contact 244a and the further first contact 220a, and the further first contact 220a is constituted by the first leadframe section 220a; the second contact 244b (¶ [67]) of the semiconductor chip 240 is electrically and mechanically connected to the second leadframe section 220b via a second contact element 320 (¶ [53]), the second contact 320 is formed from an electrically conductive material (¶ [53]), the second contact element 320 produces an electrically conductive connection between the second contact 244b and the further second contact 220b (similar to 214 from Feng), and the further second contact 220b is constituted by the second leadframe section 220b.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Feng in view of Tamura to include wherein the substrate comprises two leadframe sections, which are embedded into a carrier material, the carrier material constitutes mold material, the semiconductor chip is arranged with the end side between the leadframe sections on a top side of the carrier material, a first contact element is arranged between the first contact of the semiconductor chip and the further first contact, the first contact element consists of an electrically conductive material, the first contact element produces an electrically conductive connection between the first contact and the further first contact, and the further first contact is constituted by the first leadframe section; the second contact of the semiconductor chip is electrically and mechanically connected to the second leadframe section via a second contact element, the second contact element is formed from an electrically conductive material, the second contact element produces an electrically conductive connection between the second contact and the further second contact, and the further second contact is constituted by the second leadframe section.  The ordinary artisan would have been motivated to modify Feng in view of Tamura for at least the purpose of improving electrical connection between the lead frame and the LED as well as achieving uniform light distribution (Oh ¶ [14]).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (U.S. 2008/0101062 A1) in view of Tamura et al. (U.S. 2008/0073659 A1) as applied to claim 21 above and further in view of Oh et al. (U.S. 2015/0349225 A1) and Shimizu et al. (U.S. 2003/0189829 A1, prior art of record).
Regarding claim 32, the device of claim 21, Feng figure 1 show wherein the contacts 216 of the semiconductor chip 205 and the further contacts 214 of the substrate 213 connect to one another via a single layer of an electrically conductive adhesive 215, and the adhesive 215 connects to the contacts 216 of the semiconductor chip 205 and the further contacts 214 of the substrate 213.  
However Feng in view of Tamura does not explicitly state “the electrically conductive adhesive is configured as an anisotropically conductive adhesive.”  
Oh discloses the adhesive can be solder (¶ [70]) and Shimizu shows conductive adhesive materials can include solder, as well as anisotropically conductive adhesive (Shimizu ¶ [235]).  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Feng in view of Tamura to include the electrically conductive adhesive is configured as an anisotropically conductive adhesive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (U.S. 2008/0101062 A1) in view of Tamura et al. (U.S. 2008/0073659 A1) as applied 21 above and further in view of Slater Jr. et al. (U.S. 2002/0123164 A1, herein after referred to as Slater Jr.).
Regarding claim 33, the device of claim 21, Feng figures 1 and 2 shows wherein the semiconductor chip 205 comprises a carrier substrate 205, the carrier substrate 205 comprises a top side and an opposite arranged underside (where topside is facing out of the figure 1), the layer arrangement 201 is arranged on the top side of carrier substrate 205, a top side of the layer arrangement 201 forms the first side of the semiconductor chip 205, an underside of the carrier substrate 205 forms the second side of the semiconductor chip 205, and the first 216 electrical contact of the semiconductor chip 205 are configured on the top side of the layer arrangement 201.
However Feng in view of Tamura does not explicitly state “the second electrical contact on the underside of the carrier substrate.”  
Slater Jr figures 2 and 3 shows alternative embodiments of a device with different layouts of the electrical connections, where figure 2 shows a device structure similar to Feng with electrical contacts facing the same direction.  Slater Jr. Figure 3 shows an alternative embodiment with the electrical contacts facing opposite directions, this embodiment when applied to the structure shown in Feng would create a combined structure that would read on the missing limitation, where Slater Jr. shows that the second electrical contact 150 (¶ [36]) on the underside of the carrier substrate 110 (¶ [36]).  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Feng in view of Tamura to include the second electrical contact on the underside of the carrier substrate.  The ordinary artisan would have been motivated to .

Claims 43 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (U.S. 2008/0101062 A1) in view of Tamura et al. (U.S. 2008/0073659 A1) and Hsieh (U.S. 2007/0267650 A1) as applied to claim 23 above and further in view of Usui et al. (U.S. 2004/0140551 A1, herein after referred to as Usui).
Regarding claim 43, Feng in view of Tamura and Hsieh shows the device of claim 23, Feng in view of Hsieh shows the first and second electrically conductive pin 221 (from Hsieh) are configured only on the upper layer (see Hsieh figure 2B), the prior art does not explicitly state “wherein the substrate is configured as a multilayered carrier, the multilayered carrier comprises an upper layer, a middle layer and a lower contact layer, the upper layer is configured in the form of a front-side metallization, the lower contact layer is configured as a rear-side metallization, the middle layer of the multilayer carrier is configured in an electrically insulating fashion, the end side of the semiconductor chip is secured on the upper layer with the aid of the electrically insulating connection material, the end side of the semiconductor chip is electrically insulated from the electrically conductive upper layer, the first and second electrically conductive pin are configured only on the upper layer, and the second pin is configured in a manner electrically insulated from the upper layer and is connected to a second section of the lower contact layer via a second electrical plated-through hole.”
Usui figure 4A shows a semiconductor device comprising wherein the substrate is configured as a multilayered carrier, the multilayered carrier comprises an upper layer 407,408 (¶ [86] & [87] where layer 407 is the interconnect layer and layer 408 is the insulating layer and they combine to make an interconnect structure), a middle layer 406,407 (¶[67] and see figure 5C where layer 406 is the intermediate interconnect layer between 408 and 405) and a lower contact layer 420 (¶ [64]), the upper layer 407,408 is configured in the form of a front-side metallization (where layer 407 is the metallization layer ¶ [87]), the lower contact layer 420 is configured as a rear-side metallization (where the layer is solder balls), the middle layer 406,407 of the multilayer carrier is configured in an electrically insulating fashion (see right side of figure 4A where the interconnect is isolated from the lower contact layer 420 for example), the end side of the semiconductor chip 410a (¶ [64]) is secured on the upper layer 407,408 with the aid of the electrically insulating connection material 415 (¶ [64]), the end side of the semiconductor chip 410a is electrically insulated from the electrically conductive upper layer 407,408, and the second pin (shown in Hsieh similar to contact 412 for example) is configured in a manner electrically insulated from the upper layer 407,408 (where other instances of the metal interconnect 407 in layer 408 is not connected to the contact 412) and is connected to a second section of the lower contact layer 420 via a second electrical plated-through hole (located in the middle of the substrate see figure 4A). 
	It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Feng in view of Tamura and Hsieh to include wherein the substrate is configured as a multilayered carrier, the multilayered carrier comprises an upper layer, a middle layer and a lower contact layer, the upper layer is configured in the form of a front-side metallization, the lower contact layer is configured as a rear-side 

Regarding claim 48, Feng in view of Tamura and Hsieh shows the device of claim 23, Feng in view of Hsieh shows the first and second electrically conductive pin 221 (from Hsieh) are configured only on the upper layer (see Hsieh figure 2B), the prior art does not explicitly state “wherein the substrate is configured as a multilayered carrier, the multilayered carrier comprises an upper layer, a middle layer and a lower contact layer, the upper layer is configured in the form of a front-side metallization, the lower contact layer is configured as a rear-side metallization, the middle layer of the multilayer carrier is configured in an electrically insulating fashion, the end side of the semiconductor chip is secured on the upper layer with the aid of the electrically insulating connection material, the end side of the semiconductor chip is electrically insulated from the electrically conductive upper layer, the first and second electrically conductive pin are configured only on the upper layer, and the second pin is configured 
Usui figure 4A shows a semiconductor device comprising wherein the substrate is configured as a multilayered carrier, the multilayered carrier comprises an upper layer 407,408 (¶ [86] & [87] where layer 407 is the interconnect layer and layer 408 is the insulating layer and they combine to make an interconnect structure), a middle layer 406,407 (¶[67] and see figure 5C where layer 406 is the intermediate interconnect layer between 408 and 405) and a lower contact layer 420 (¶ [64]), the upper layer 407,408 is configured in the form of a front-side metallization (where layer 407 is the metallization layer ¶ [87]), the lower contact layer 420 is configured as a rear-side metallization (where the layer is solder balls), the middle layer 406,407 of the multilayer carrier is configured in an electrically insulating fashion (see right side of figure 4A where the interconnect is isolated from the lower contact layer 420 for example), the end side of the semiconductor chip 410a (¶ [64]) is secured on the upper layer 407,408 with the aid of the electrically insulating connection material 415 (¶ [64]), the end side of the semiconductor chip 410a is electrically insulated from the electrically conductive upper layer 407,408, and the second pin (shown in Hsieh similar to contact 412 for example) is configured in a manner electrically insulated from the upper layer 407,408 (where other instances of the metal interconnect 407 in layer 408 is not connected to the contact 412) and is connected to a second section of the lower contact layer 420 via a 407,408 comprises a mirror layer (¶ [86] which discloses that the layer includes filler like titanium oxide which make the layer opaque and reflective), wherein a plurality of thermal plated-through holes are arranged (through holes that metal layer 407 extends through), the thermal plated-through holes serve for improved dissipation of heat from the upper layer 407,408 of the multilayered carrier to the lower contact layer 420 (where due to the fact that the interconnect is metal it would also function to dissipate heat). 
	It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Feng in view of Tamura and Hsieh to include wherein the substrate is configured as a multilayered carrier, the multilayered carrier comprises an upper layer, a middle layer and a lower contact layer, the upper layer is configured in the form of a front-side metallization, the lower contact layer is configured as a rear-side metallization, the middle layer of the multilayer carrier is configured in an electrically insulating fashion, the end side of the semiconductor chip is secured on the upper layer with the aid of the electrically insulating connection material, the end side of the semiconductor chip is electrically insulated from the electrically conductive upper layer, the first and second electrically conductive pin are configured only on the upper layer, and the second pin is configured in a manner electrically insulated from the upper layer and is connected to a second section of the lower contact layer via a second electrical plated-through hole; the upper layer comprises a mirror layer, wherein a plurality of thermal plated-through holes are arranged, the thermal plated-through holes serve for improved dissipation of heat from the upper layer of the multilayered carrier to the lower .

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (U.S. 2008/0101062 A1) in view of Tamura et al. (U.S. 2008/0073659 A1) as applied and Oh et al. (U.S. 2015/0349225 A1) as applied to claim 46 above and further in view of Usui et al. (U.S. 2004/0140551 A1).
Regarding claim 47, Feng in view of Tamura and Oh shows the device of claim 46, but does not explicitly state “wherein the carrier material comprises a white color and is configured in a highly reflective fashion comprising scattering particles.”
Usui shows a semiconductor device comprising a carrier material 408 comprises a white color (¶ [86] where for example titanium oxide is discloses which would create a white color) and is configured in a highly reflective fashion comprising scattering particles (where the titanium oxide filler would read on the scattering particles ¶ [86]).  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Feng in view of Tamura and Oh to include wherein the carrier material comprises a white color and is configured in a highly reflective fashion comprising scattering particles.  The ordinary artisan would have been motivated to modify Feng in view of Tamura and Oh for at least the purpose of improving product reliability (Usui ¶ [10]).

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the arguments do not apply to any of the new references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY H IDA whose telephone number is (571)270-5718.  The examiner can normally be reached on 9:00 - 4:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GEOFFREY H IDA/          Examiner, Art Unit 2892